AMENDMENT NO. 14 TO PARTICIPATION AGREEMENT AMONG WRL SERIES FUND, INC., PFL LIFE INSURANCE COMPANY, AUSA LIFE INSURANCE COMPANY, INC., PEOPLES BENEFIT LIFE INSURANCE COMPANY AND TRANSAMERICA OCCIDENTAL LIFE INSURANCE COMPANY Amendment No. 14 to the Participation Agreement among WRL Series Fund, Inc., (the "Fund"), PFL Life Insurance Company ("PFL"), AUSA Life Insurance Company, Inc. (" AUSA"), Peoples Benefit Life Insurance Company ("Peoples") and Transamerica Occidental Life Insurance Company ("Transamerica") dated July 1, 1992, as amended ("Participation Agreement"). WHEREAS, PFL has established the PFL Life Variable Annuity Account E, a separate account for purposes of selling a variable annuity product funded by WRL Series Fund, Inc. WHEREAS, PFL will offer the Privilege Select Variable Annuity. NOW, THEREFORE, IT IS HEREBY AGREED that PFL, through its separate account, PFL Life Variable Annuity Account E, and its Privilege Select Variable Annuity, is authorized to acquire shares issued by WRL Series Fund, Inc., subject to the terms and conditions of the Participation Agreement. IN WITNESS WHEREOF, each of the parties has caused this Amendment to be executed in its name and on its behalf by its duly authorized representative as of July 1, PFL LIFE INSURANCE COMPANYWRL SERIES FUND, INC. By its authorized officer By its authorized officer By: /s/Larry N. Norman By: /s/John K. Carter Larry N. Norman John K. Carter Title: President Vice President, Secretary and Counsel Amendment No. 14 ParticipationAgreement AUSA LIFE INSURANCE PEOPLES BENEFIT LIFE COMPANY, INC. INSURANCE COMPANY By its authorized officer By its authorized officer By: /s/William Busler By: /s/Larry N. Norman William L. Busler Larry N. Norman Title: Vice President Title: Vice president TRANSAMERICA OCCIDENTAL LIFE INSURANCE COMPANY By its authorized officer By: /s/Thomas E. Pierpan Thomas E. Pierpan Title: Vice President AMENDED SCHEDULE A Effective July 1, 2000 Account(s), Policy(ies) and Portfolio(s) Subject to the Participation Agreement Accounts:PFL Endeavor Variable Annuity Account PFL Endeavor Platinum Variable Annuity Account AUSA Endeavor Variable Annuity Account Mutual Fund Account PFL Life Variable Annuity Account A PFL Life Variable Annuity Account C PFL Life Variable Annuity Account D PFL Retirement Builder Variable Annuity Account AUSA Life Insurance Company, Inc. Separate Account C Peoples Benefit Life Insurance Company Separate Account V Legacy Builder Variable Life Separate Account AUSA Series Life Account Transamerica Occidental Life Separate Account VUL-3 PFL Life Variable Annuity Account E Policies:PFL Endeavor Variable Annuity PFL Endeavor Platinum Variable Annuity AUSA Endeavor Variable Annuity Atlas Portfolio Builder Variable Annuity Extra Variable Annuity Access Variable Annuity Retirement Income Builder II Variable Annuity AUSA & Peoples- Advisor's Edge Variable Annuity Peoples - Advisor's Edge Select Variable Annuity Legacy Builder II Legacy Builder Plus AUSA Financial Freedom Builder Transamerica Elite Privilege Select Variable Annuity (offering date to be determined) Portfolios:WRL Series Fund, Inc. WRL Janus Growth WRL AEGON Bond WRL. J.P. Morgan Money Market WRL Janus Global WRL LKCM Strategic Total Return WRL VKAM Emerging Growth WRL Alger Aggressive Growth AMENDED SCHEDULE A (continued) WRL Series Fund, Inc. WRL AEGON Balanced WRL Federated Growth & Income WRL C.A.S.E. Growth WRL NWQ Value Equity WRL GE International Equity WRL GE U.S. Equity WRL J.P. Morgan Real Estate Securities WRL T. Rowe Price Dividend Growth WRL T. Rowe Price Small Cap WRL Goldman Sachs Growth WRL Goldman Sachs Small Cap WRL Pilgrim Baxter Mid Cap Growth WRL Salomon All Cap WRL Dreyfus Mid Cap WRL Third Avenue Value WRL Dean Asset Allocation WRL Great Companies - America sm WRL Great Companies- Technology sm WRL Value Line Aggressive Growth
